Exhibit List of Direct and Indirect Subsidiaries of Nelnet, Inc. as of December 31, Name Relationship to Nelnet, Inc. Percentage Ownership 1. National Education Loan Network, Inc. (organized in Nevada) Direct Subsidiary 100% 2. Nelnet Capital LLC (organized in Nebraska) Direct Subsidiary 100% 3. Nelnet Guarantor Solutions, LLC (organized in Florida) (formerly Nelnet Guarantee Services LLC; formerly GuaranTec LLP) Indirect Subsidiary 100% 4. National Higher Education Loan Program, Inc. (organized in Nebraska) Indirect Subsidiary 100% 5. 5280 Solutions LLC(f/k/a Nelnet Technology Services LLC) (organized in Colorado) (d/b/a Idaho Financial Associates, Charter Account Systems and 5280 Solutions) Indirect Subsidiary 100% 6. FirstMark Services, LLC (organized in Colorado) Indirect Subsidiary 100% 7. Health Education Solutions, Inc. (organized in Florida) (f/k/a ClassCredit, Inc.) Indirect Subsidiary 80% 8. InTuition, Inc. (organized in Florida) Indirect Subsidiary 100% 9. EFS Finance Co. (organized in Indiana) Indirect Subsidiary 100% 10. Nelnet Management Corporation-1 (organized in Nevada) (formerly Nelnet Student Loan Warehouse Corporation – 1) Indirect Subsidiary 100% 11. Nelnet Student Loan Funding Management Corporation (organized in Nevada) Indirect Subsidiary 100% 12. Nelnet Student Loan Funding, LLC (organized in Delaware) Indirect Subsidiary 100% 13. NELNET Student Loan Corporation-1 (organized in Nevada) Indirect Subsidiary 100% 14. NELNET Student Loan Corporation-2 (organized in Nevada) Indirect Subsidiary 100% 15. NHELP-I, Inc. (organized in Nevada) Indirect Subsidiary 100% 16. NHELP-II Inc. (organized in Nevada) Indirect Subsidiary 100% 17. NHELP-II, LLC (organized in Nevada) Indirect Subsidiary 100% 18. NHELP-III, Inc. (organized in Nevada) Indirect Subsidiary 100% 19. EMT Corp. (organized in Indiana) Indirect Subsidiary 100% 20. Nelnet Loan Corp.(organized in Nevada) Indirect Subsidiary 100% 21. Nelnet Education Loan Funding, Inc. (f/k/a NEBHELP, INC.) (organized in Nebraska) Indirect Subsidiary 100% 22. MELMAC, Inc. (organized in Nevada) Indirect Subsidiary 100% 23. MELMAC, LLC (organized in Delaware) Indirect Subsidiary 100% 24. National Education Loan of New England, Inc. (organized in Rhode Island) Indirect Subsidiary 100% 25. Student Loan Acquisition Authority of Arizona, LLC (organized in Delaware) Indirect Subsidiary 100% 26. SLAAA Acquisition Corp. (organized in Nebraska) Indirect Subsidiary 100% 27. Shockley Financial Corp. (organized in Colorado) Indirect Subsidiary 100% 28. Nelnet Canada, Inc. (organized in Canada) Indirect Subsidiary 100% 29. Nelnet Business Solutions, Inc. (f/k/a FACTS Management Co.) (organized in Nebraska) (dba FACTS Management and infiNET Integrated Solutions) Indirect Subsidiary 100% 30. Nelnet Asset Management, Inc. (organized in Texas) (f/k/a LoanSTAR Funding Group, Inc.) Indirect Subsidiary 100% 31. Nelnet Academic Funding Solutions, LLC (organized in Nebraska) Indirect Subsidiary 100% 32. College Bound Loans, Inc. (organized in Rhode Island) (f/k/a/ BST Holdings, Inc.) Indirect Subsidiary 100% 33. Nelnet Academic Services, LLC (organized in Nebraska) (f/k/a Nelnet Mentor, LLC) Indirect Subsidiary 100% 34. Chela Education Funding, Inc. (organized in Nebraska) (f/k/a Student Partner Services, Inc.) Indirect Subsidiary 100% 35. Loanstar Assets GP, LLC (organized in Delaware) Indirect Subsidiary 100% 36. Loanstar Assets LP, LLC (organized in Delaware) Indirect Subsidiary 100% 37. Loanstar Assets Partners, LP (organized in Delaware) Indirect Subsidiary 100% 38. Nelnet Academic Private Loan Warehouse – I, LLC (organized in Delaware) Indirect Subsidiary 100% 39. CUnet, LLC (organized in Delaware) Indirect Subsidiary 100% 40. Peterson’s Nelnet, LLC (formerly NELN Acquisition, LLC) (organized in Nebraska) Indirect Subsidiary 100% 41. M & P Building, LLC (organized in Nebraska) Direct/Indirect 100% 42. Nelnet Student Asset Funding Extendable CP, LLC (organized in Nebraska) Indirect Subsidiary 100% 43. Lincoln Square Funding LLC (organized in Nebraska) Indirect Subsidiary 100% 44. First National Life Insurance Companyof the USA (a Nebraska domiciled life insurance company) Indirect Subsidiary 100% 45. Education Solutions, Inc. Indirect Subsidiary 100% 46. Generation Voice, LLC Indirect Subsidiary 100% 47. GoHazel, LLC Indirect Subsidiary 100% 48. Unilink USA, LLC Indirect Subsidiary 50% 49. Unilink Data Systems Pty Ltd Indirect Subsidiary 50% 50. Nelnet Servicing, LLC Indirect Subsidiary 100% 51. NLS Holding Company, LLC Direct Subsidiary 100% 52. Nelnet Enrollment Solutions, LLC Indirect Subsidiary 100% 53. Nelnet Superconduit Funding, LLC Indirect Subsidiary 100% 54. Nelnet B2B Services, LLC Indirect Subsidiary 100% 55. Nelnet FFELP Student Loan Warehouse-I, LLC Indirect Subsidiary 100% 56. Merchant Preservation Services Indirect Subsidiary 100% 57. Cost Effective Technologies, Inc. Indirect Subsidiary 50% 58. Global Enrollment Solutions, LLC Indirect Subsidiary 100% Note: this list does not include Nelnet Student Loan Trusts utilized in asset backed security financings.
